DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 08 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Atis et al. (US Patent Application Publication 2010/0028284) in view of Sako (US Patent Application Publication 2005/0074474) and as evidenced by The HLB System (“The HLB System: a time-saving guide to emulsifier selection,” 1980, pages 1-22).
	Atis et al. discloses mascara compositions containing a first and a second acrylates copolymer (abstract).  One example (example 1) is an oil-in-water emulsion which has 12 wt% of the acrylates polymer sold under the trade name Yodosol GH41F and 8 wt% of the acrylates copolymer sold under the trade name Yodosol GH34F. The former is an emulsion of a styrene/acrylates copolymer (paragraph [15]), and the latter is an emulsion of acrylates copolymer 
	The example disclosed by Atis et al. also has 3.5 wt% of carnauba wax, which reads upon the wax element (C) recited by instant claims 1 and 8-10.
	Atis et al. does not teach the inclusion of a nonionic surfactant with an HLB between 6 and 12 (B) that is a polyoxyethylene fatty acid ester or the inclusion of the hydrophilic nonionic surfactant (D).  Emulsifiers are suggested by Atis et al. (paragraph [27]), and these are present in from about 3 to about 15 wt% (paragraph [28]), but the specific emulsifiers are not taught. 
Sako teaches topical compositions and cosmetics (abstract), including mascara compositions (examples 24 and 35).  Emulsifiers are suggested (paragraph [78]), and these include PEG-10 distearate (paragraph [83]), which has an HLB of 6-12 (according to paragraph [25] of the instant specification) and thus reads upon nonionic surfactant element (B). Sako et al. also discloses polyethylene glycol 20 sorbitan monolaurate, also known as polysorbate 20 (paragraph [81]), which has an HLB of 16-17 (as evidenced by The HLB Handbook – page 18, table 4) and thus reads upon the hydrophilic surfactant element (D) surfactant recited by instant claim 1. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the surfactants taught by Sako in the composition taught by Atis et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  And as for the amount of these ingredients, the range taught by Atis et al. do not read upon the instantly recited ranges, but they do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

	Instant claims 6 and 12 recite the further inclusion of a salt of a fatty acid, and Atis et al. suggests such ingredients (paragraph [27]). Instant claims 13 and 14 recite the further inclusion of additional ingredients, and the example disclosed by Atis et al. and cited above also comprises a colorant, and water-soluble thickeners are also present (as additionally discussed in paragraph [33]).  The example also meets the oil limitation recited by instant claim 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Atis et al. (US Patent Application Publication 2010/0028284) and Sako (US Patent Application Publication 2005/0074474) and as evidenced by The HLB System (“The HLB System: a time-saving guide to emulsifier selection,” 1980, pages 1-22) as applied to claim 1 above, and further in view of Mori et al. (US Patent Application Publication 2006/0257343).
Atis et al. and Sako do not teach the further inclusion of a resin. While film-forming agents are suggested as included by Atis et al. (paragraph [31]), a specific one such as candelilla resin is not taught. This deficiency is addressed by Mori et al., which discloses eyelash cosmetics and states that these can include film forming agents such as candelilla resin (abstract & paragraph [13]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included candelilla resin in the cosmetic taught by Atis et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Response to Arguments
	The Applicant argues that the rejections are not proper. The Applicant argues that Sako fails to disclose the content of the PEG-10 distearate or the polyethylene glycol 20 sorbitan monolaurate, and as such does not teach the limitation of at least "1 to 6% by mass of a nonionic surfactant having an HLB value of 6 to 12 (B)" or the limitation of "more than 0 to 4% by mass of a hydrophilic nonionic surfactant having an HLB value of more than 12 (D)," as recited by instant claim 1.
	Also, Sako is silent as to dividing the nonionic surfactants into different content ranges based on HLB values. Each of the two types can have a different range for their amount, and these are also not taught. The only way to arrive at such a combination is based on the instant specification, and such use is not proper.
	The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the amounts of the emulsifiers, Sako was not relied upon for teaching their amounts. Atis et al. disclosed mascara compositions and suggested both that emulsifiers be present and the amount of the emulsifiers to use in the mascara. And the rejection was based on the combination of the two references, and thus the amount limitation is considered addressed by Atis et al.
Also, the amount taught by Atis et al. overlaps both ranges for instantly recited (B) and (D). The rejection was not based on the references teaching the specific ranges instantly recited. Instead, the rejection stated that the range taught by the prior art (Atis et al.) overlaps the ranges instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. These two emulsifiers are read upon the two types of emulsifiers with different HLB ranges which 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699